Title: Thomas Jefferson to Robert Patterson, 7 March 1811
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello Mar. 7. 11.
          
           I had thought that the copies of the Nautical Almanac which you had been so kind as to furnish me with some time ago, had included the present year, till I had occasion to use one, and found myself mistaken. having no other medium of obtaining it at present this moment, I have indulged myself with the hope that your friendship would permit me to ask the favor of you to send me that of the present & subsequent years so far as they have hitherto been published. I can only forward a bill of our own bank, which however I believe the banks with you are in the habit of changing. the books may be forwarded by post. I presume that mr Garnet’s edition continues to be published as heretofore, and that it keeps pace with that of England. Accept assurances of my constant friendship and respect.
          
            Th:
            Jefferson
        